UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54213 NORTH BAY RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 83-0402389 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2120 Bethel Road Lansdale, Pennsylvania 19446 (Address of principal executive offices) (215) 661-1100 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 92,211,842 shares of Common Stock as of May 6, 2011. Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 32 Item 4T. Controls and Procedures. 32 PART II. OTHER INFORMATION. Item 1. Legal Proceedings. 34 Item 1A. Risk Factors. 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 34 Item 3. Defaults upon Senior Securities. 34 Item 4. Removed and Reserved. 34 Item 5. Other Information. 34 Item 6. Exhibits. 34 SIGNATURES 35 EXHIBIT INDEX 36 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) UNAUDITED BALANCE SHEETS AS OF MARCH 31, 2, 2010 Mar 31, 2011 Dec 31, 2010 ASSETS Current Assets Cash $ $ Accounts Receivable - Prepaid Expenses Total Current Assets Other Assets Purchase Option – Ruby Mine Total Other Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ DEFICIT Liabilities Current Liabilities Accounts Payable $ $ Accrued Expenses Accrued Interest Convertible notes payable net of discounts of $65,583 and $88,475, respectively Total Current Liabilities Total Liabilities $ $ Stockholders’ Deficit Preferred stock, Series I, $0.001 par value, 100 shares authorized, 100 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively - - Convertible Preferred stock, Series A, $0.001 par value, 8,000,000 shares authorized, 4,000,000 and 4,000,000 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Convertible Preferred stock, Series G, $0.001 par value, 1,500,000 shares authorized, 100,000 and 100,000 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Common stock, $0.001 par value, 250,000,000 shares authorized, 86,761,936 and 80,186,434 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional Paid-In Capital Deficit Accumulated During Exploration Stage ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES & STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents NORTH BAY RESOURCES INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIODS ENDING MARCH 31, 2(Unaudited) AND THE PERIOD FROM JUNE 18, 2004 (INCEPTION) THROUGH MARCH 31, 2011 (Unaudited) 3 monthsended March31, 2011 3 monthsended March31, 2010 Since inception (Jun 18, 2004 - Mar 31, 2011) Revenues Retail Sales (revenue prior to change to mining company in 2006) $
